Name: Commission Regulation (EC) No 694/94 of 28 March 1994 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 3 . 94 Official Journal of the European Communities No L 84/23 COMMISSION REGULATION (EC) No 694/94 of 28 March 1994 on the supply of cereals as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain beneficiaries 89 126 tonnes of cereals ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; HAS ADOPTED THIS REGULATION : Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p . 1 . O OJ No L 204, 25. 7 . 1987, p . 1 . 0 OJ No L 81 , 28. 3 . 1991 , p. 108. No L 84/24 Official Journal of the European Communities 29 . 3 . 94 ANNEX I LOTS A and B 1 . Operation Nos ('): 2/94 (lot A), 3/94 (lot B) 2. Programme : 1994 3 . Recipient (2) : Ethiopia 4. Representative of the recipient : Ethiopian Grain Trade Enterprise (EGTE) 5. Place or country of destination (&gt;2) : Ethiopia 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) f) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIAl (a)) 8 . Total quantity : 50 000 tonnes 9. Number of lots : two (lot A : 25 000 tonnes ; lot B : 25 000 tonnes) 10 . Packaging and marking (8) (10) (13) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under II A 2 c and II A 3) Markings in English 11 . Method of mobilization : the Community market 12. Stage of supply : lot A : free at port of landing  landed ; lot B : free at port of shipment  fob stowed and trimmed (6) 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : lot A : Assab 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : lot A : 2  22. 5. 1994 ; lot B : 16. 5  5. 6. 1994 18 . Deadline for the supply : lot A : 12. 6 . 1994 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 12. 4. 1994, (Brussels time) 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 26. 4. 1994, (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : lot A : 16. 5  5. 6 . 1994 ; lot B : 30. 5  19. 6. 1994 (c) deadline for the supply : lot A : 26. 6. 1994 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 5. 1994, (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : lot A : 30 . 5  19. 6 . 1994 ; lot B : 13. 6  3. 7. 1994 (c) deadline for the supply : lot A : 10 . 7. 1994 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de laide alimentaire, a 1 attention de Monsieur Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles, telex AGREC 22037 B / AGREC 25670 B ; telefax : (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on request by the successful tenderer (4) : refund applicable on 31 . 3. 1994, fixed by Commission (EC) No 420/94 (OJ No L 55, 26. 2. 1994, p. 20) No L 84/2529 . 3 . 94 Official Journal of the European Communities LOTS C, D, E, F 1 . Operation No (') : See Annex II 2. Programme : 1994 3. Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland (tel . (3170) 33 05 757 ; fax 36 41 701 ; telex 30960 euron nl) 4. Representative of the recipient (") : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) Q : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA ( 1 ) (a)) 8 . Total quantity : 39 126 tonnes 9. Number of lots : 4 ; see Annex II 10. Packaging and marking (  *) (8) ( l0) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIA (2) (a) and IIA (3)) lots C, D, E in bulk + 262 500 (C) + 262 500 (D) + 294 000 (E) bags and 125 (lot C) + 125 (lot D) + 140 (lot E) needles and necessary twine (2m/bag)(9) Markings in English (lots C, D, E, F 1 ) and Spanish (lot F 2) Additional information : 'Expiry date : . . .' (F 1 ) 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment (lots C, D, E : fob stowed and trimmed) (6) 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 2  22. 5. 1994 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 12. 4. 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 26. 4. 1994 (b) period for making the goods available at the port of shipment : 16. 5  5. 6 . 1994 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 10. 5 . 1994 (b) period for making the goods available at the port of shipment : 30. 5  19. 6. 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B-1049 Bru ­ xelles (telex 22037 / 25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 31 . 3 . 1994 fixed by Commission Regulation (EC) No 420/94 (OJ No L 55, 26. 2. 1994, p. 20) No L 84/26 Official Journal of the European Communities 29 . 3 . 94 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifiying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine-131 levels. (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108 , 1 . 5 . 1993, p. 106) shall not apply to this amount. (*) Lot F : Shipment to take place in 20-foot containers, condition FCL/FCL. The supplier shall be respon ­ sible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs , including the cost of moving the containers from the container terminal. The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The succesful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary's forwarder. Lots C, D, E : The vessel chartered by the recipient (self-trimming bulk carrier) is to be loaded by the successful tenderer free of risk and expense to the vessel at the average rate of 5 000 tonnes per weather working day of 24 consecutive hours . Should this rate not be attained, demurrage shall be paid by the successful tenderer to the Commission at the rate stipulated in the charter party. For working time saved, despatch money shall be paid by the Commission to the successful tenderer at the rate of 50 % of the rate of demurrage stipulated. Laytime to be non-reversible. (") Notwithstanding Articles 7 (3) (f) and 13 point 2 of Regulation (EEC) No 2200/87, the price tendered must include all loading, handling, stowage and trimming costs. Q The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate.  fumigation certificate (Lots A, B) (") Notwithstanding OJ No C 114, point II . A. 3 . (c) is replaced by the following : 'the words "European Community"'. (9) 60 % polyester, 40 % cotton, 20/4, knotted free yarn, 5 000 m/kg, on spools of 3 kg. (10) Lots A, B, F : Since the goods may be rebagged, the succesful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital *R\ (") The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO Box 1315, NL-1000 BH Amsterdam. (,2) Commission delegation to be contacted by the successful tenderer : see OJ No C 1 14, 29 . 4. 1991 , p. 33 . (u) Lot A : Bagging may be carried out either before shipment or at the port of landing. No L 84/2729 . 3. 94 Official Journal of the European Communities ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n ° Aktion nr, MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming PaÃ ­s de destino C 12 500 11 /94 Ethiopia D 12 500 12/94 Ethiopia E 14 000 El : 5 000 13/94 Eritrea E2 : 9 000 14/94 Eritrea F 126 F1 : 54 15/94 Uganda F2 : 72 16/94 Peru